Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 08/26/2022 has been entered. Claims 29-30, and 33-44 are remain pending in the application. Claims 29, 40 and 42 have been amended  by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/EP2017/065879, International Filing Date of 06/27/2017 that claims foreign priority to EP 16305817.5, filed 06/30/2016.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 and 33-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claims 29 and 42 recite the new phrase limitation that “the reinforcement support is made of thermally conductive plastics,  which have a thermal conductivity greater than or equal to 10 Wm-1K-1”. However, this limitation for details of materials used for reinforcement support  is not described in the specification in such a way as to enable one skilled in the art to which it pertains to make and use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: (A) The breadth of the claims;(B) The Nature of the invention; (C) The state of the prior art;(D) The level of one of ordinary skill;(E) The level of predictability in the art;(F) The amount of direction provided by the inventor;(G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In the instant application (A), the breadth of the claims incorporate reinforced spectacle frame(s) having thermally conducting plastic reinforcement support having thermal conductivity of or above 10 W/mK. However, (B) the nature of invention only describes a list of possible materials mainly including traditional heat conductors such as metallic material(s), stainless steel, aluminum, to which thermally conducting plastics are added. Application, separately  notes that the reinforcement support can be made of a heat conducting material, that for example can be a material having a thermal conductivity in the above recited range (see e.g. paragraphs [47-48] of published application). The state of prior art, describes various materials including plastics based materials that are used in spectacle frame elements for managing heat load and cooling due to electronic components. (D) There is relatively high level of one of ordinary skill in the art given the physical requirements and involved components of electronic spectacle frames. At the same time, there is some level of predictability in the art of using generally thermal conductors for heat management in electronic devices. However, (F) there is no direction provided by the inventors for developing reinforcement support that is made of thermally conductive plastics with the recited thermal conductivity that need to be greater than or equal to 10 Wm-1K-1. No plastic materials are given, that fulfill the above thermal conductivity requirement, while it is know that plastics have low thermal conductivity, below the recited range. Moreover, there is no direction provided as to how to synthesize or otherwise produce plastic material that satisfies the above thermal conductivity. Due to same reasons, (G) there are no working examples of any reinforcement support  made of thermally conductive plastics, which has thermal conductivity greater than or equal to 10 W/mK.  Therefore, there is undue quantity of experimentation needed to make and use the invention based on the content of the disclosure, see In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
Claims 30, 33-41 and 43 depend on claim 29  and therefore inherit the same deficiency. 
Claim 44 depends on claim 42 and therefore inherit the same deficiency. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 and 33-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 29 and 42 recite the new phrase limitation that “the reinforcement support is made of thermally conductive plastics,  which have a thermal conductivity greater than or equal to 10 Wm-1K-1”. However, this phrase limitation is unclear and ambiguous, since it is unclear how it should be treated given that it is not enabled by the instant disclosure and therefore it is unclear what plastics are thermally conductive with recited thermal conductivity? Further, what is the necessary in plastic materials to achieve such high thermal conductivity? What are  specific examples of plastics materials that can be or are used as such thermally conductive plastics with recited thermal properties? Does the thermal conductivity apply to material as a whole, or some constituent parts of the material? Is it the recited range for some average effective thermal conductivity or partial thermal conductivity? As noted above, no particular examples of plastics materials are provided for the above limitation of thermally conductive plastics with recited thermal conductivity. Therefore the above phrase limitation will be treated broadly, such that plastic materials and their mixtures including thermally conductive materials with conductivity values in the recited range and other combinations read on the limitation above. It is suggested to amend the claims and provide explanations if narrower reading is sought. 
Claims 30, 33-41 and 43 depend on claim 29  and therefore inherit the same deficiency. 
Claim 44 depends on claim 42 and therefore inherit the same deficiency.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 33-37, 39 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereafter Blum, of record) US 20120127420 A1 in view of Nikkhoo et al. (hereafter Nikkhoo) US 20160209659 A1. 
In regard to independent claim 29, Blum teaches (see Figs. 1-30) a method of manufacturing a spectacle frame element comprising a reinforcement support (i.e. method of manufacturing or fabricating electronic spectacle frames and temples, see Abstract, paragraphs [04-12, 20-2588-91, 106-111, 201-202, 204-208, 223-226, 242-250, 272-275,289-292, 294-300], including core element 1601 with electronics module/switch e.g.1605,1604, conductive portion(s), insulating layer material, hinge parts, paragraphs [106-111,207-208,242-247, 257-261, 263-267, 295-300], as depicted in e.g. Figs. 1-17, 21-22, 26-29), the method comprising: 
providing the spectacle frame element (i.e. electronic spectacle frames and temple(s) e.g. 1602,1603, paragraphs [20-25, 204-208, 289-292, 294]); 
providing the reinforcement support (i.e. element 1601 with electronics module/switch e.g.1605,1604, equivalent to 307, with conductive portion(s), hinge parts, paragraphs [106-111,207-208, 289-292, 294-300]) comprising an electronic support part (1605,1604 and equivalents) supporting at least an electronic component (e.g. electronics module e.g. 1605 which supports electronic components as e.g. power supply, controller and sensing mechanism, paragraphs [05, 70, 98, 207, 295]) and a wire core part  (i.e. 1601 includes core wire element, paragraphs [207-208,257-261, 295-300], see e.g. Fig. 16) extending from the electronic support and extending through the spectacle frame element (i.e. 1601 extending from 1605 and through the spectacle frame element temple e.g. 1602 of spectacle frames, paragraphs [207-208,257-261, 295-300], as depicted in e.g. Fig. 16),
 the reinforcement support being made of a heat-conducting material (i.e. 1601, 1605/1604 and parts are conductive portion, that can be made of head-conducting materials including metals, and plastics that thermally conduct at least to an extent, see  paragraphs [06, 111, 207, 246, 260-267,264,277, 295]); and 
embodying the electronic support  (electronic module) and the wire core part (wire core)  in the spectacle frame element (temple, as depicted I e.g. Fig. 16) upon locally heating the spectacle frame element (i.e. as 1605,1604 and 1601 are embodied in temple e.g. 1602 of spectacle frames by e.g. fitting to snap into place, or inserting by sliding and compressing, which locally heats the temple element parts at least to an extent, see  paragraphs [207-208,254-256,258-26261,291, 295-300], see e.g. Figs. 16-17, 27-28), 
wherein the reinforcement support is made of thermally conductive plastics (i.e. as  1605/1604,307 electronics module/structural member includes insulating material or layer between the electronics module 1605/1604 and housing 1603 and between components of the electronics module e.g. made of plastics that thermally conduct at least to an extent, see  paragraphs [242-247, 257-261, 249, 260, 263-267, 295]). 
But Blum is silent that thermally conductive plastics have a thermal conductivity greater than or equal to 10 Wm-1K-1.
However, Nikkhoo teaches in the same field of invention of convective optical mount structure (see e.g. Figs. 1, 3-10, Title, Abstract, paragraphs [03-05, 29-38, 46-48, 50-56, 64-67, 74-81, 91-95, 126-131]) and further teaches that the reinforcement support is made of thermally conductive plastics having  thermal conductivity greater than or equal to 10 Wm-1K-1 (i.e. as spectacles near-eye display (NED) device/ head-mounted display (HMD) device includes frame reinforcements in temples/side arms made with thermally conductive plastic materials including carbon materials nanoparticles, e.g. graphene layer(s), nanopowder, pyrolytic graphite or carbon nanotubes in plastic material matrix, which due to high thermal conductivity includes the conductivity in the above range (see also 112 rejections and interpretations above), as such material improves the thermal conductivity of such components, and allows for better heat spreading on the surface on the device, resulting in lower touch temperatures as well as more efficient thermal dissipation from the electronics and display, e.g. paragraphs [46-48, 50-56, 64-67, 126-131]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the plastic material of electronics module/structural member insulating material (and/or layer between the electronics module and housing, and between components of the electronics module) of Blum according to teachings of Nikkhoo to include thermally conductive plastic materials with carbon materials e.g. nanoparticles, graphene layer(s), nanopowder, pyrolytic graphite or carbon nanotubes in plastic material matrix, as such material improves the thermal conductivity of such components, and in order to allow for better heat spreading on the surface on the device, resulting in lower touch temperatures as well as more efficient thermal dissipation from the electronics and display components, (see e.g. paragraphs [46-48, 50-56, 64-67, 126-131]). 

Regarding claim 33, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum teaches (see Figs. 1-30) that the spectacle frame is in cellulose acetate (i.e. presumably as spectacle frames, i.e. lens housing, temples of acetate, as acetate is one of the more common materials that eyeglass frames comprise , paragraphs [16, 137, 184, 201,223-224, 284]). 
Regarding claim 34, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum further teaches (see Figs. 1-30) that the electronic component comprises a radio wave emitting component (i.e. as electronic module may comprise data transfer with transmitter via range communication (e.g. Bluetooth), radio frequency, or other network interface e.g. Wi-Fi, Wi-Max, wireless network, see paragraphs [345, 350,358-359]). 
Regarding claim 35, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum further teaches (see Figs. 1-30) that the electronic support part of the reinforcement support comprises at least a window configured to be transparent to light waves and/or radio waves (e.g. as window/aperture on housing module e.g. 1603, next to 1605, as transmitter, and/or for LED, alarm, or display e.g. LCD for visual signals see Fig. 16 and equivalents in Fig. 27, paragraphs [207-208, 295, 300, 344, 347]). 
Regarding claim 36, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum further teaches (see Figs. 1-30) that the electronic component comprises a light emitting component (e.g. LED, display LCD), and the material of the spectacle frame element is at least partly transparent to light (e.g. as window/aperture on housing module that transmits light, shown as e.g. 1603, next to 1605, as LED, alarm, or display e.g. LCD, where LED or LCD display screens include materials that are transparent to transmit visual signals see Fig. 16 and equivalents in Fig. 27, paragraphs [207-208, 295, 300, 344, 347]). 
Regarding claims 37, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum further teaches (see Figs. 1-30) that the electronic component comprises a light emitting diode (e.g. LED), and the material of the spectacle frame element is at least partly transparent to light (e.g. as window/aperture on housing module that transmits light, shown as e.g. 1603, next to 1605, as LED, where also LED includes material(s) that are light transparent to transmit visual signals see Fig. 16, paragraphs [207-208, 295, 300, 344, 347]).
Regarding claim 39, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum further teaches (see Figs. 1-30) that the wire core part extends along at least 50% of a length of a spectacle temple (i.e. as wore core 1601 extends over more than half the length of the whole temple 1603,1602 of the spectacle frames, as depicted in Fig.16, see paragraphs [207-208,257-261, 295-300]).  
Regarding claim 41, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum further teaches (see Figs. 1-30) that the reinforcement support further comprises a hinge (e.g. hinge 1607) configured to allow fixing the spectacle frame element to a further spectacle frame element (i.e. as 1607 coupled to the temple for fixing to  lens housing of spectacle frames, see paragraphs [[207-208, 297-298]).  

In regard to independent claim 42, Blum teaches (see Figs. 1-30) a method of manufacturing a spectacle frame element comprising a reinforcement support (i.e. method of manufacturing or fabricating electronic spectacle frames and temples, see Abstract, paragraphs [04-12, 20-2588-91, 106-111, 201-202, 204-208, 223-226, 242-250, 272-275,289-292, 294-300], including core element 1601 with electronics module/switch e.g.1605,1604, conductive portion(s), insulating layer material parts, hinge parts, paragraphs [106-111,207-208,257-261, 295-300], as depicted in e.g. Figs. 1-17, 21-22, 26-29) 
that comprises an electronic support part (i.e. 1605,1604 and equivalents) supporting at least an electronic component (e.g. electronics module e.g. 1605 which supports electronic components as e.g. power supply, controller and sensing mechanism, paragraphs [05, 70, 98, 207, 295]) and a wire core part  (i.e. 1601 includes core wire element, paragraphs [207-208,257-261, 295-300], see e.g. Fig. 16) extending from the electronic support and extending through the spectacle frame element (i.e. 1601 extending from 1605 and through the spectacle frame element temple e.g. 1602 of spectacle frames, paragraphs [207-208,257-261, 295-300], as depicted in e.g. Fig. 16), the reinforcement support being made of a heat-conducting material (i.e. 1601, 1605/1604 and parts are conductive portion, that can be made of head-conducting materials such as metals, and plastics that thermally conduct at least to an extent, see  paragraphs [06, 111, 207, 246, 260-267, 277, 295]), the method comprising: 
embodying the electronic support part (forming electronic module 1605,1604 and equivalents), which supports at least the electronic component (e.g. electronics module e.g. 1605 supports electronic components as e.g. power supply, controller and sensing mechanism, paragraphs [05, 70, 98, 207, 295]) and the wire core part extending from the electronic support part and extending through the spectacle frame element (as 1601 supported and extending from 1605 and through the spectacle frame element temple e.g. 1602 of spectacle frames, paragraphs [207-208,257-261, 295-300], as depicted in e.g. Fig. 16), and the wire core part (wire core) in the spectacle frame element (temple, as depicted I e.g. Fig. 16) upon locally heating the spectacle frame element (i.e. as 1605,1604 and 1601 are embodied in temple e.g. 1602 of spectacle frames by e.g. fitting to snap into place, or inserting by sliding and compressing, which locally heats the temple element parts at least to an extent, see  paragraphs [207-208,254-256,258-26261,291, 295-300], see e.g. Figs. 16-17, 27-28), 
wherein the reinforcement support is made of thermally conductive plastics (i.e. as  1605/1604,307 electronics module/structural member includes insulating material or layer between the electronics module 1605/1604 and housing 1603 and between components of the electronics module e.g. made of plastics that thermally conduct at least to an extent, see  paragraphs [242-247, 257-261, 249, 260, 263-267, 295]). 
But Blum is silent that thermally conductive plastics have a thermal conductivity greater than or equal to 10 Wm-1K-1.
However, Nikkhoo teaches in the same field of invention of convective optical mount structure (see e.g. Figs. 1, 3-10, Title, Abstract, paragraphs [03-05, 29-38, 46-48, 50-56, 64-67, 74-81, 91-95, 126-131]) and further teaches that the reinforcement support is made of thermally conductive plastics having  thermal conductivity greater than or equal to 10 Wm-1K-1 (i.e. as spectacles near-eye display (NED) device/ head-mounted display (HMD) device includes frame reinforcements in temples/side arms made with thermally conductive plastic materials including carbon materials nanoparticles, e.g. graphene layer(s), nanopowder, pyrolytic graphite or carbon nanotubes in plastic material matrix, which due to high thermal conductivity includes the conductivity in the above range (see also 112 rejections and interpretations above), as such material improves the thermal conductivity of such components, and allows for better heat spreading on the surface on the device, resulting in lower touch temperatures as well as more efficient thermal dissipation from the electronics and display, e.g. paragraphs [46-48, 50-56, 64-67, 126-131]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the plastic material of electronics module/structural member insulating material (and/or layer between the electronics module and housing, and between components of the electronics module) of Blum according to teachings of Nikkhoo to include thermally conductive plastic materials with carbon materials e.g. nanoparticles, graphene layer(s), nanopowder, pyrolytic graphite or carbon nanotubes in plastic material matrix, as such material improves the thermal conductivity of such components, and in order to allow for better heat spreading on the surface on the device, resulting in lower touch temperatures as well as more efficient thermal dissipation from the electronics and display components, (see e.g. paragraphs [46-48, 50-56, 64-67, 126-131]). 





Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereafter Blum, of record) US 20120127420 A1 in view of Adams et al. (hereafter Adams, of record) US 20140159995 A1.
Regarding claims 30, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum further teaches (see Figs. 1-30) that the spectacle frame element is a spectacle temple (i.e. as temple e.g. 1602,1603, paragraphs [04-12, 20-25, 88-91, 106-111, 201-202, 204-208, 272-275,289-292, 294-300], see e.g. Figs. 1-17, 21-22, 26-29), and the method further comprises: 
cutting at least one slot in the spectacle temple (i.e. as slot in 1603 for accommodating hinge 1607, paragraphs [207-208, 297-298], as depicted in e.g. Fig. 16,17); positioning a metal half hinge in the at least one slot (i.e. positioning hinge 1607 in slot 1603, paragraphs [207-208, 297-298], as depicted in e.g. Fig. 16,17). But Blum is silent regarding heating the spectacle frame element (frames, temple(s)) by  inducing ultrasonic vibrations in the metal half hinge (1607) and creating heat of friction, i.e. using ultrasonic welding. 
However, Adams teaches in the same field of invention of head mounted display having temple arms to provide long axis compression (see Figs., Title, Abstract, paragraphs [01-09, 31-44,49-56]), and further teaches that ultrasonic welding (i.e. that includes ultrasonic vibrations in the applied material, creating friction and resulting heat, as characteristics of ultrasonic welding is known and applied for attachment of components in temple arms, providing minimum spacing  between temple arm parts as e.g. plastic ribs and spine material, see paragraphs [44-49, 56]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Adams of using known technique of ultrasonic welding for attaching components in temple arms, to spectacle frames and temple and hinge parts of Blum, since ultrasonic welding was known technique in the art and since it beneficially provides minimum spacing between temple arm parts as e.g. plastic ribs and spine material, (see Adams, paragraphs [44-49, 56]).
Regarding claim 40, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum further teaches (see Figs. 1-30) that the wire core part extends along at least 75% of a length of a spectacle temple (i.e. as wore core 1601 extends over more than three quarters of length of the whole temple 1603,1602 of the spectacle frames, as depicted in Fig.16, see paragraphs [207-208,257-261, 295-300).  


Claim 38 and  43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereafter Blum, of record) US 20120127420 A1 in view of Blum (hereafter Blum 966, of record, of record) US 20140028966 A1, and further in view of Blum et al. (hereafter Blum 777) US 20170176777 A1. 
Regarding claim 38, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum teaches (see Figs. 1-30) that the wire core part of the reinforcement support (i.e.1601) and an electrical wire extends from the electronic component through the wire core part of the reinforcement support (as 1601 as conductive element provides conductive path from e.g. electronics module 1605/4 and extends from electronics module 1605/4 through the temple parts 1602,1603 to temple end with e.g. power source, see paragraphs [207-208, 295-296], see e.g. Figs. 16-17).  
But Blum does not specify that that the wire core part (1601) is tubular with the electrical wire (1601 as conductive element provides conductive path from e.g. electronics module 1605/4) also an optical fiber extend from electronic component through a tubular wire core part of the reinforcement part.
However, Blum 966 teaches in the same field of invention of Electronic Eyeglasses and Methods of Manufacturing (see Figs. 6-8A, 13-16, Title, Abstract, paragraphs [08, 11-33, 166, 177-189]), and further teaches that the wire core part of the reinforcement support is tubular with electrical wire that extends from the electronic component through such tubular wire core part (i.e. as tube e.g. 610, 710 extending between electronic components e.g. power source and control module and carrying conductive wires going through it that are extending between and connecting electronic components e.g. control module with power source pack, as explained in e.g. paragraphs [08, 11-33, 166, 177-189, 203,206], thus providing a reliable connection between electronic components e.g. power source pack and electronic control module,  that are mounted on both ends of the temple). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the reinforcement wire core of Blum with tubular conduit that includes conducting wires going through it according to teachings of Blum ‘966, in order to provide reliable connection between electronic components, e.g. power source pack and electronic control module, that are mounted on both ends of the temple, see Blum ‘966 paragraphs [184-188,203-206]). 
Furthermore, Blum 777 teaches in the same field of invention of eyewear including a remote control camera (see e.g. Figs. 11-13, 31, 40-41, Title, Abstract, e.g. paragraphs [137-140, 165, 182-183], disclosing that eyewear having stems temples having a hollow tubular stem center which carries wire conductors from power source to the electronic controllers as well as optical fibers for camera and components of electronic eyewear), and further teaches that the wire core part of the reinforcement support is tubular with an optical fiber that extends from the electronic component through such tubular wire core part (i.e. as optical fibers, as well as electronic cables, pass through hollow tubular center stem connecting electronic and optical components of electronic eyewear, as depicted in Figs. 41A-B, e.g. paragraphs [182-183], allowing for camera implementation and use in the electronic eyewear providing that optical image signals and video signals to be transferred between e.g. multiple lenses, camera and controller parts). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply the teachings of Blum 777 to adapt electronic spectacle frames of  Blum (as modified with Blum 966,878) to allow also for optical fibers to pass through tubular conduit/ tubular center stem, in order to allow for camera implementation and use in the electronic eyewear to enable optical image signals and video signals to be transferred between e.g. multiple lenses, camera and controller parts of the electronic eyewear (see Blum 777, paragraphs [182-183]). 

Regarding claim 43 and 44, the Blum-Nikkhoo combination teaches the invention as set forth above, and Blum teaches (see Figs. 1-30)  the wire core part of the reinforcement support (i.e.1601) with electrical wire extends from the electronic component through the wire core part of the reinforcement support (as 1601 as conductive element provides conductive path from e.g. electronics module 1605/4 and extends from electronics module 1605/4 through the temple parts 1602,1603 to temple end with e.g. power source, see paragraphs [207-208, 295-296], see e.g. Figs. 16-17).  
But Blum does not specify that that the wire core part (1601) of the reinforcement support is tubular with and an optical fiber extends from electronic component through the tubular wire core part.
However, Blum 966 teaches in the same field of invention of Electronic Eyeglasses and Methods of Manufacturing (see Figs. 6-8A, 13-16, Title, Abstract, paragraphs [08, 11-33, 166, 177-189]), and further teaches that the wire core part of the reinforcement support is tubular with electrical wire that extends from the electronic component through such tubular wire core part (i.e. as tube e.g. 610, 710 extending between electronic components e.g. power source and control module and carrying conductive wires going through it that are extending between and connecting electronic components e.g. control module with power source pack, as explained in e.g. paragraphs [08, 11-33, 166, 177-189, 203,206], thus providing a reliable connection between electronic components e.g. power source pack and electronic control module,  that are mounted on both ends of the temple). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the reinforcement wire core of Blum with tubular conduit that includes conducting wires going through it according to teachings of Blum ‘966, in order to provide reliable connection between electronic components, e.g. power source pack and electronic control module, that are mounted on both ends of the temple, see Blum ‘966 paragraphs [184-188,203-206]). 
Furthermore, Blum 777 teaches in the same field of invention of eyewear including a remote control camera (see e.g. Figs. 11-13, 31, 40-41, Title, Abstract, e.g. paragraphs [137-140, 165, 182-183], disclosing that eyewear having stems temples having a hollow tubular stem center which carries wire conductors from power source to the electronic controllers and optical fibers for camera and components of electronic eyewear), and further teaches that the wire core part of the reinforcement support is tubular with an optical fiber that extends from the electronic component through such tubular wire core part (i.e. as optical fibers, as well as electronic cables, pass through hollow tubular center stem connecting electronic and optical components of electronic eyewear, as depicted in Figs. 41A-B, e.g. paragraphs [182-183], allowing for camera implementation and use in the electronic eyewear providing that optical image signals and video signals to be transferred between e.g. multiple lenses, camera and controller parts). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply the teachings of Blum 777 to adapt electronic spectacle frames of  Blum (as modified with Blum 966,878) to allow also for optical fibers to pass through tubular conduit/ tubular center stem, in order to allow for camera implementation and use in the electronic eyewear to enable optical image signals and video signals to be transferred between e.g. multiple lenses, camera and controller parts of the electronic eyewear (see Blum 777, paragraphs [182-183]). 


Response to Arguments

Applicant’s arguments filed in the remarks dated 08/26/2022 with respect to claim(s) 29 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments that Blum does not disclose thermally conductive plastic with recited thermal conductivity, it is noted that new amendments introduce new 112 (a) and 112(b) issues, and result in the above noted claim interpretations. Nonetheless,  Blum teaches most of the limitations of independent claims 29 and 42, as Blum teaches (see Figs. 1-30) a method of manufacturing a spectacle frame element comprising a reinforcement support (i.e. method of manufacturing or fabricating electronic spectacle frames and temples, see Abstract, paragraphs [04-12, 20-2588-91, 106-111, 201-202, 204-208, 223-226, 242-250, 272-275,289-292, 294-300], including core element 1601 with electronics module/switch e.g.1605,1604, conductive portion(s), insulating layer material, hinge parts, paragraphs [106-111,207-208,242-247, 257-261, 263-267, 295-300], as depicted in e.g. Figs. 1-17, 21-22, 26-29), the method comprising: 
providing the spectacle frame element (i.e. electronic spectacle frames and temple(s) e.g. 1602,1603, paragraphs [20-25, 204-208, 289-292, 294]); 
providing the reinforcement support (i.e. element 1601 with electronics module/switch e.g.1605,1604, equivalent to 307, with conductive portion(s), hinge parts, paragraphs [106-111,207-208, 289-292, 294-300]) comprising an electronic support part (1605,1604 and equivalents) supporting at least an electronic component (e.g. electronics module e.g. 1605 which supports electronic components as e.g. power supply, controller and sensing mechanism, paragraphs [05, 70, 98, 207, 295]) and a wire core part  (i.e. 1601 includes core wire element, paragraphs [207-208,257-261, 295-300], see e.g. Fig. 16) extending from the electronic support and extending through the spectacle frame element (i.e. 1601 extending from 1605 and through the spectacle frame element temple e.g. 1602 of spectacle frames, paragraphs [207-208,257-261, 295-300], as depicted in e.g. Fig. 16),
 the reinforcement support being made of a heat-conducting material (i.e. 1601, 1605/1604 and parts are conductive portion, that can be made of head-conducting materials including metals, and plastics that thermally conduct at least to an extent, see  paragraphs [06, 111, 207, 246, 260-267,264,277, 295]); and 
embodying the electronic support  (electronic module) and the wire core part (wire core)  in the spectacle frame element (temple, as depicted I e.g. Fig. 16) upon locally heating the spectacle frame element (i.e. as 1605,1604 and 1601 are embodied in temple e.g. 1602 of spectacle frames by e.g. fitting to snap into place, or inserting by sliding and compressing, which locally heats the temple element parts at least to an extent, see  paragraphs [207-208,254-256,258-26261,291, 295-300], see e.g. Figs. 16-17, 27-28), 
wherein the reinforcement support is made of thermally conductive plastics (i.e. as  1605/1604,307 electronics module/structural member includes insulating material or layer between the electronics module 1605/1604 and housing 1603 and between components of the electronics module e.g. made of plastics that thermally conduct at least to an extent, see  paragraphs [242-247, 257-261, 249, 260, 263-267, 295]). As noted, But Blum is silent that thermally conductive plastics have a thermal conductivity greater than or equal to 10 Wm-1K-1.
However, Nikkhoo teaches in the same field of invention of convective optical mount structure (see e.g. Figs. 1, 3-10, Title, Abstract, paragraphs [03-05, 29-38, 46-48, 50-56, 64-67, 74-81, 91-95, 126-131]) and further teaches that the reinforcement support is made of thermally conductive plastics having  thermal conductivity greater than or equal to 10 Wm-1K-1 (i.e. as spectacles near-eye display (NED) device/ head-mounted display (HMD) device includes frame reinforcements in temples/side arms made with thermally conductive plastic materials including carbon materials nanoparticles, e.g. graphene layer(s), nanopowder, pyrolytic graphite or carbon nanotubes in plastic material matrix, which due to high thermal conductivity includes the conductivity in the above range (see also 112 rejections and interpretations above), as such material improves the thermal conductivity of such components, and allows for better heat spreading on the surface on the device, resulting in lower touch temperatures as well as more efficient thermal dissipation from the electronics and display, e.g. paragraphs [46-48, 50-56, 64-67, 126-131]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the plastic material of electronics module/structural member insulating material (and/or layer between the electronics module and housing, and between components of the electronics module) of Blum according to teachings of Nikkhoo to include thermally conductive plastic materials with carbon materials e.g. nanoparticles, graphene layer(s), nanopowder, pyrolytic graphite or carbon nanotubes in plastic material matrix, as such material improves the thermal conductivity of such components, and in order to allow for better heat spreading on the surface on the device, resulting in lower touch temperatures as well as more efficient thermal dissipation from the electronics and display components, (see e.g. paragraphs [46-48, 50-56, 64-67, 126-131]). 
Therefore, Blum in combination with Nikkhoo teaches and renders obvious all limitations of independent claims 29 and 42. 
No additional substantial arguments were presented in the Remarks dated 08/26/2022. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872